Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 July 2022 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a frictional member configured to have a greater frictional force” in claim 5, interpreted as a surface made from rubber or silicon rubber material and having a rough surface as taught in ¶ 49 and equivalents thereof,
“a first connecting member” in claim 6, interpreted as an outward extension from the refrigerator cover having a cylindrical shape (i.e. circular cross-sectional shape) as taught in ¶ 50 and equivalents thereof,
“a second connecting member” in claim 6, interpreted as an outward extension from the refrigerator cover having a quadrilateral or rectangular cross-sectional shape as taught in ¶ 50 and equivalents thereof,
“a first actuating member” in claims 1 and 23, interpreted as a body biased by the first resilient element and having at least a portion passing through a passage hole to be actuated by a user as taught in ¶ 61 and fig. 12, and equivalents thereof, and
 “a first depressing member” in claims 1 and 23, interpreted as a portion of the first actuating member extending through the passage hole as taught in ¶ 61 and fig. 12 and equivalents thereof.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim 1 recites “a cooling mechanism” in line 9 but goes on to teach that this “cooling mechanism… comprises a plurality of heat exchanging tubes, a compressor, an evaporator… and a condenser…” which is found to be sufficient structure to perform the operation of “cooling”. Because the claim recites sufficient structure, the “cooling mechanism” of claim 1 has not been interpreted under 35 U.S.C. 112(f) despite the use of the generic placeholder “mechanism” and the function “cooling”.
Claim 1 further recites “a locking arrangement” in line 27 but recites this “arrangement” to include “passage holes” and “first and second locking latches” found to be sufficient to perform the operation of “locking”.  Because the claim recites sufficient structure, the “locking arrangement” of claim 1 has not been interpreted under 35 U.S.C. 112(f) despite the use of the generic placeholder “arrangement” and the function “locking”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-7, 12-22, 26, and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was effectively filed, had possession of the claimed invention.

In lines 7-8 of claim 1 as amended, it is taught that “said component compartment and said power compartment being not separable from said main housing”.  While the specification as filed teaches this “components [sic.] compartment” (e.g. in ¶ 45 where it is taught to be “formed adjacent to the accommodating cavity 11 for storing various mechanical and electrical components of the portable refrigerator”), the specification does not contain any teachings of the components compartment or the power compartment being “non-detachable” as recited in the independent claim and this teaching thus constitutes new matter.  Further, lines 9-10 teach “said component compartment and said power compartment being formed in said main housing as a single and integral unit”.  Although the specification as originally teaches (for example) that the components cavity as a portion of the main housing (10) which is formed adjacent to the accommodating cavity (¶ 45) there is no teaching of the compartments being formed “as a single and integral unit” and this teaching thus also constitutes new matter.
Further, fig. 4 of the instant disclosure, shown below, show the component compartment (13) and power compartment (12) being detached from and formed as a separate unit from the main housing (10), showing it to be formed as a separate element and neither the figures nor the specification includes any teaching of how these two elements are permanently and non-separably joined.  Even if the indentation on the side of the housing (10) (the cut-out or shoulder in which in which elements such as the heat exchanging tubes (31) and compressor (32) are disposed) were interpreted as being the components compartment rather than the separated portion indicated by the reference numeral 13, the power compartment (12) is still shown to be formed in this separated element thus showing that the component compartment and power compartment of the instant invention are not “not separable from” or formed as “a single and integral unit” with the main housing (10) and further demonstrating the limitations added to claim 1 by amendment to constitute new matter.
	As such, claim 1 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement with regard to the component and power compartment being “not separable” from and formed “as a single and integral unit” with the main housing.  Further, see MPEP 2173.05(i) Negative Limitations regarding the interpretation of such limitations and their rejection under 35 U.S.C. 112(a).


    PNG
    media_image1.png
    603
    601
    media_image1.png
    Greyscale

Claim 26 recites that “said rechargeable battery pack is selectively unlocked and pulled out from said power compartment through pressing said depressing members of said locking arrangement and pulling said battery housing to disengage said securing ridges from said securing slots in a single action”. This operation of unlocking and pulling out the battery pack as one single action is not taught in the specification, which only teaches “The rechargeable battery pack 40 may be detachably attached on the power compartment 12 of the main housing 10.” (¶ 41) but does not describe the steps of inserting or of withdrawing the battery pack, or these steps being performed “in one single action”. For this reason, this claim is rejected under 35 U.S.C. 112(a) as presenting new matter and thus failing to comply with the written description requirement of 35 U.S.C. 112(a).

Claims 2-7, 12-22, and 27 are rejected as depending upon a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


    PNG
    media_image2.png
    759
    618
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    700
    552
    media_image3.png
    Greyscale

Claims 1, 2, 12, 14, 16, 23, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2017/0259956 A1 to Hori et al. and US Publication No. 2014/0295257 A1 to Harada and US Publication No. 2009/0158770 A1 to Cohrs.

Hori teaches limitations from claim 1 in figs. 6 and 30, shown above, a portable refrigerator (the entire unit shown above in fig. 30), comprising:
a main housing (shown in fig. 30, including the housings of the “main body 11” and the case 131 of the two joined units) having a front wall, a rear wall, two side walls (as shown in fig. 30, the walls of the housing 11) and an accommodating cavity (storage compartment C) for storing at least one item (as taught in ¶ 85), and a power compartment (at the left end of cooling device 140 which contains cradles 133 for mounting batteries 70) (¶ 149) and a component compartment (at the right end of the cooling device 140, containing refrigeration equipment including compressor 142, condenser 143, and cooling block 146) adjacent to said power compartment (within the cooling device 140 as shown in fig. 30) and electrically connected to said power compartment (using power from the battery pack(s) (70) as taught in ¶ 150),
a refrigerator cover (lid 12) provided on said main housing for selectively closing said accommodating cavity (as described in ¶ 81);
a cooling mechanism (30) which is securely supported and by and received inside said component compartment of said main housing (in the cooling device as shown in fig. 30) and comprises a plurality of heat exchanging tubes, a compressor (142), an evaporator (146) connected to said compressor through at least one of said heat exchanging tubes, and a condenser (143) connected to said evaporator (146) and said compressor (142) through at least one of said heat exchanging tubes (as described in ¶ 149, the cooling device of Hori may be a vapor-compression refrigeration system);
a single rechargeable battery pack (any one of batteries 70) detachably attached and fittingly received in said power compartment (140) of said main housing, said power compartment defining a cavity (in any of the cradles 133) sized to fit said single rechargeable battery pack (70, as shown in figs. 6), said rechargeable battery pack being adapted for connecting to a power source (the means by which they are “rechargeable” as taught by Hori) (¶ 88 and 91); (regarding the teaching of the refrigerator comprising “a single rechargeable battery pack” while Hori teaches in ¶ 151 that the stackable cooling device 140 comprises two cradles 133 for receiving battery packs 70, it is noted that the claim is presented using “comprising” language and thus requires that the system include the recited elements as a minimum without limiting it to exclude elements beyond those recited.  As such, the teaching of Hori which includes the claimed “single battery pack” and also an additional battery pack falls within the scope of this teaching.  Further, as taught in ¶ 93, each of the battery packs 70 is removable from the corresponding cradle 133, such as for charging in a separate dedicated charger, so that the system of Hori is capable of operating in the claimed configuration even if the claim is interpreted as requiring that the system include exactly and only one rechargeable battery pack.) and comprising:
a battery housing (the outer housing shown in fig. 6) and a battery core (the battery elements in the housing) received in said battery housing, said battery housing having a front battery surface, a rear battery surface, two side battery surfaces, a top battery surface and a bottom battery surface (as shown in fig. 6), said rechargeable battery pack further comprising a locking arrangement operatively provided on said battery housing for allowing said battery housing to be selectively locked and detached from said power compartment (including the rail receiving parts 70a and lock claw 70e, shown in fig. 6 and described in ¶ 93), said locking arrangement comprising a first actuating member (the member forming the latch 70e and the button 70f, taught to be integrally formed in ¶ 93), and a first resilient element (a spring taught in ¶ 93 but not numbered or shown in fig. 6) mounted on said first actuating member to selectively exert a biasing force thereto (as taught in ¶ 93), said locking arrangement further containing a plurality of through passage holes (formed in the housing and through which the button 7d and latch 7e extend as shown in fig. 6) formed on said battery housing, said first actuating member (70e/f) is arranged to selectively and partially pass through said corresponding through passage holes (at the end forming the latch 70e as shown in fig. 6),
so that by depressing the first depressing member (70f, thus disengaging the lock claw 70e) said battery housing is adapted to be removed from the main housing (that is, form the case 131) through an outward movement of said battery housing (that is, pulling the battery 70 from the cradle 133), and 
a central control unit (38) supported in said main housing and electrically connected to said rechargeable battery pack (as taught in ¶ 97) and said cooling mechanism (31) for centrally controlling an operation of said cooling mechanism, wherein a predetermined amount of refrigerant is arranged to controllably pass through said heat exchanging tubes, said condenser, said evaporator and said compressor for extracting heat from said accommodating cavity (as taught in ¶ 97 and ¶ 150, the operation of the cooling system (and the compressor thereof) and supply of power thereof is controlled by the control circuit in accordance with a temperature sensor 38c).

    PNG
    media_image4.png
    641
    566
    media_image4.png
    Greyscale

Hori does not teach the battery compartment of his invention being indently formed on one of the front, rear, or side walls of the main housing and the housing having a compartment opening communicating the power compartment to the exterior or the power and component compartments being formed as a single, integral, non-separable unit from the main body. Cohrs teaches in fig. 4, shown above, a portable cooling device including a container (100) having an interior (102) cooled by a cooling system (106) which is powered by a power source (104) described as a rechargeable battery (¶ 20) which is disposed a compartment indently formed on a side wall of the system’s housing (as shown in fig. 4) so as to form an opening into which the power source (104) may be inserted or pulled out (as shown in fig. 4) and further teaches in ¶ 20 a compartment 106 for containing a cooling system also being integrally formed into the container (100), with some embodiments of Cohrs such as those of figs. 1 and 2, teaching the cooling and battery compartments to be adjacent to on another. It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Hori with the battery compartment placement of Cohrs in order to provide easier access than the bottom-mounting of the battery compartment of Cohrs which requires that the main housing be lifted to access the batteries, the placement of Cohrs providing increased user convenience for replacement or maintenance of the battery and because the mere rearrangement of parts of a system, such as moving a battery compartment from a bottom of a device to a side, has been held to be a matter of only routine skill in the art. See MPEP 2144.04, Legal Precedent as Source of Supporting Rationale, section VI. C. Rearrangement of Parts and In re Japikse, 181 F.2d 1019, 86 USPQ 70.
Hori further teaches a portable refrigerated container including a cradle for receiving a battery pack, the housing of the battery pack including a button for actuating a latch biased by a spring to protrude from the housing.  Hori does not teach the button to actuate two latches, these elements positioned so that the button (equivalent to the claimed depressing member of the instant claim) is between the two latches.  One of ordinary skill in the art at the time the invention was made would have found it to be an obvious mechanical expedient to provide the button of Hori with two opposed latches rather than the single latch taught by Hori in order to provide more points of attachment and thus a more certain attachment of the battery, improving stability and reliability of the connection and because the duplication of parts in a system has been held to be a matter of ordinary skill in the art which “no patentable significance unless a new and unexpected result is produced”.  See MPEP 2144.04, Legal Precedent as Source of Supporting Rationale, section VI. B. Duplication of Parts and In re Harza, 274 F.2d 669, 124 USPQ 378. 
Regarding the placement of the button between the two latches, one of ordinary skill in the art at the time the invention was made would have found it to be an obvious mechanical expedient to provide the button of Hori between the two latches rather than to one side of both in order to apply a balanced force to both latches, making them easier to actuate and more secure to latch, improving reliability and usability of the connection structure and because the rearrangement of parts in a system has been held to be a matter of ordinary skill in the art which “no patentable significance unless a new and unexpected result is produced”. See MPEP 2144.04, Legal Precedent as Source of Supporting Rationale, section VI. C. Rearrangement of Parts and In re Japikse, 181 F.2d 1019, 86 USPQ 70. 

    PNG
    media_image5.png
    572
    694
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    866
    468
    media_image6.png
    Greyscale

Hori does not teach the battery housing of his invention having an indention, one of the holes through which the latch and/or button protrude being formed on a surface of the indention and the button being pushed to expose out of the housing through a corresponding through hole.  Harada teaches in fig. 3, and fig. 2x, a version of fig. 2 of Harada annotated by the examiner and shown above, a battery pack (12) having on each of the top and bottom thereof (at the lower left and upper right directions as depicted in fig. 2x) a slot formed below a guide rail (27) and containing a hole (53) through which the latch 52), the slot being formed both in the top and bottom faces of the battery pack housing but also in the front face, through a gap between the guide rail (27) and mount part (26) as shown in fig. 2x and taught in ¶ 35-36, each button (50) being formed in a hole in a location corresponding to the hole (53) in the slot.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Hori with the mounting slots containing latches and associated structure of Harada in order to provide a plurality of mounting points which may be easily grasped and actuated with opposed fingers of a single hand, thus allowing more secure attachment without a loss of usability.

Hori teaches limitations from claim 2 in fig. 30, shown above, the portable refrigerator, as recited in claim 1, wherein said accommodating cavity (C) is formed as a space surrounded by said front wall, said rear wall and said side walls (as shown), said main housing further having an access opening as an opening of said accommodating cavity (C) (as described in ¶ 81).

Hori teaches limitations from claim 12 in fig. 6, shown above, the portable refrigerator, as recited in claim 8, wherein said battery housing is divided into a front thicker portion (toward the direction labeled “REAR” in the figure) and a rear thinner portion (toward the direction labeled “FRONT” in the figure), said bottom battery surface of said battery housing being divided into a front section (toward the direction labeled “REAR” in the figure), a rear section (toward the direction labeled “FRONT” in the figure) and a biasing surface as a boundary surface between said front section and said rear section (as shown in fig. 6, surrounding the mounting mechanism), wherein said front section is formed as said bottom surface of said front thicker portion of said battery housing, while said rear section is formed as said bottom surface of said rear thinner portion (as shown in fig. 6).  (Regarding the labeling of directions, in the absence of specific structural requirements, terms such as “front” and “rear” are found only to indicate opposite directions from one another and thus the “front” of the structure of the battery pack of Hori is found to anticipate the “rear” of the present claim and vice versa.)

    PNG
    media_image7.png
    784
    620
    media_image7.png
    Greyscale

Hori teaches limitations from claim 14 in figs. 5, 6, and 30, shown above, the portable refrigerator, as recited in claim 1, wherein said power compartment is surrounded by a top compartment surface (the surface of the cradle 133 toward the FRONT as labeled in fig. 30), a bottom compartment surface (the surface of the cradle 133 toward the BACK as labeled in fig. 30), a rear compartment surface (at the LEFT of the cradle 133 as labeled in fig. 30), and two side compartment surfaces (at the UP and DOWN directions of the cradle 133 as labeled in fig. 30), said battery housing further having a plurality of securing slots (formed behind the rail receiving parts 70a on either side of the battery pack as shown in fig. 6) formed on said top battery surface and said bottom battery surface respectively (labeled as the LEFT and RIGHT directions in fig. 6), said main housing further comprising a plurality of securing ridges formed on a top compartment surface on at least one of said top compartment surface and said bottom compartment surface of said power compartment (the rails 71a on either side of the cradle as shown in fig. 5 at the LEFT and RIGHT sides as labeled in fig. 5) at positions corresponding to said securing slots of said battery housing (as taught in ¶ 95).  (Regarding the recitations of directions in claim 18, because the operation of the system of Hori is not dependent on gravity or otherwise limited by orientation, it is found that the system of Hori can be oriented in a manner equivalent to the claimed invention and features, as described above, all of the structure of this claim.  As such, the system of Hori is found to anticipate the limitations of the claimed invention.)

    PNG
    media_image8.png
    688
    500
    media_image8.png
    Greyscale

Hori teaches limitations from claim 16, the portable refrigerator, as recited in claim 15, wherein said battery housing further has a plurality of positioning recesses (the slots formed behind the rails 70a) for assisting positioning of said battery housing in said power compartment (as shown in fig. 30).  (Regarding the recitations of directions in claim 16, because the operation of the system of Hori is not dependent on gravity or otherwise limited by orientation, it is found that the system of Hori can be oriented in a manner equivalent to the claimed invention and features, as described above, all of the structure of this claim.  As such, the system of Hori is found to anticipate the limitations of the claimed invention.)

Hori taches limitations from claim 23 in figs. 6 and 30, shown above, a rechargeable battery pack for a portable refrigerator having a power compartment, comprising:
a battery housing (the outer housing shown in fig. 6), said battery housing having a front battery surface, a rear battery surface, two side battery surfaces, a top battery surface and a bottom battery surface (as shown in fig. 6), said battery housing being divided into a front thicker portion (toward the direction labeled “REAR” in the figure) and a rear thinner portion (toward the direction labeled “FRONT” in the figure), said bottom battery surface of said battery housing being divided into a front section (toward the direction labeled “REAR” in the figure), a rear section (toward the direction labeled “FRONT” in the figure) and a biasing surface as a boundary surface between said front section and said rear section (as shown in fig. 6, surrounding the mounting mechanism), wherein said front section is formed as said bottom surface of said front thicker portion of said battery housing, while said rear section is formed as said bottom surface of said rear thinner portion (as shown in fig. 6).  (Regarding the labeling of directions, in the absence of specific structural requirements, terms such as “front” and “rear” are found only to indicate opposite directions from one another and thus the “front” of the structure of the battery pack of Hori is found to anticipate the “rear” of the present claim and vice versa),
said battery housing is sized to fit into a cavity of the power compartment and enclosed by the power compartment (as shown in fig. 30, the battery (70) is sized to fit within the cradle or battery mounting portion (133) within the device 140).
a battery core (the battery elements in the housing) received in said battery housing;
a locking arrangement operatively provided on said battery housing for allowing said battery housing to be selectively locked and detached from said power compartment (including the rail receiving parts 70a and lock claw 70e, shown in fig. 6 and described in ¶ 93), said locking arrangement comprising:
a first actuating member (the member forming the latch 70e and the button 70f, taught to be integrally formed in ¶ 93), and 
a first resilient element (a spring taught in ¶ 93 but not numbered or shown in fig. 6) mounted on said first actuating member to selectively exert a biasing force thereto (as taught in ¶ 93), said locking arrangement further containing a plurality of through passage holes (formed in the housing and through which the button 7d and latch 7e extend as shown in fig. 6) formed on said battery housing, said first actuating member (70e/f) is arranged to selectively and partially pass through said corresponding through passage holes (at the end forming the latch 70e as shown in fig. 6).
Hori teaches a portable refrigerated container including a cradle for receiving a battery pack, the housing of the battery pack including a button for actuating a latch biased by a spring to protrude from the housing.  Hori does not teach the button to actuate two latches, these elements positioned so that the button (equivalent to the claimed depressing member of the instant claim) is between the two latches.  One of ordinary skill in the art at the time the invention was made would have found it to be an obvious mechanical expedient to provide the button of Hori with two opposed latches rather than the single latch taught by Hori in order to provide more points of attachment and thus a more certain attachment of the battery, improving stability and reliability of the connection and because the duplication of parts in a system has been held to be a matter of ordinary skill in the art which “no patentable significance unless a new and unexpected result is produced”.  See MPEP 2144.04, Legal Precedent as Source of Supporting Rationale, section VI. B. Duplication of Parts and In re Harza, 274 F.2d 669, 124 USPQ 378. 
Regarding the placement of the button between the two latches, one of ordinary skill in the art at the time the invention was made would have found it to be an obvious mechanical expedient to provide the button of Hori between the two latches rather than to one side of both in order to apply a balanced force to both latches, making them easier to actuate and more secure to latch, improving reliability and usability of the connection structure and because the rearrangement of parts in a system has been held to be a matter of ordinary skill in the art which “no patentable significance unless a new and unexpected result is produced”. See MPEP 2144.04, Legal Precedent as Source of Supporting Rationale, section VI. C. Rearrangement of Parts and In re Japikse, 181 F.2d 1019, 86 USPQ 70. 
Hori does not teach the battery housing of his invention having an indention, one of the holes through which the latch and/or button protrude being formed on a surface of the indention and the button being pushed to expose out of the housing through a corresponding through hole.  Harada teaches in fig. 3, and fig. 2x, a version of fig. 2 of Harada annotated by the examiner and shown above, a battery pack (12) having on each of the top and bottom thereof (at the lower left and upper right directions as depicted in fig. 2x) a slot formed below a guide rail (27) and containing a hole (53) through which the latch 52), the slot being formed both in the top and bottom faces of the battery pack housing but also in the front face, through a gap between the guide rail (27) and mount part (26) as shown in fig. 2x and taught in ¶ 35-36, each button (50) being formed in a hole in a location corresponding to the hole (53) in the slot.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Hori with the mounting slots containing latches and associated structure of Harada in order to provide a plurality of mounting points which may be easily grasped and actuated with opposed fingers of a single hand, thus allowing more secure attachment without a loss of usability.
Neither Hori nor Harada teaches the battery fitting into the compartment so that one side of the battery housing is exposed to the outside.  Cohrs teaches in fig. 4, shown above, and in ¶ 20 a portable refrigerator including a container (100) and having a power source (104) described as a rechargeable lithium ion battery inserted into a cavity of the main body of the container (100).  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Hori with the battery compartment arrangement of Cohrs in order to protect sensitive parts of the battery from outside hazards (such as sand and water as taught in ¶ 20 of Cohrs) without completely isolating the battery in a way that makes removal or replacement inconvenient for the user.
Hori teaches limitations from claim 26 in figs. 5, 6, and 30, shown above, the rechargeable battery pack, as recited in claim 23, wherein said battery housing has a top battery surface, a bottom battery surface (as shown in fig. 6) and a plurality of securing slots (formed behind the rail receiving parts 70a on either side of the battery pack as shown in fig. 6) formed on said top battery surface and said bottom battery surface respectively (labeled as the LEFT and RIGHT directions in fig. 6), said main housing further comprising a plurality of securing ridges formed on a top compartment surface on at least one of said top compartment surface and said bottom compartment surface of said power compartment (the rails 71a on either side of the cradle as shown in fig. 5 at the LEFT and RIGHT sides as labeled in fig. 5) at positions corresponding to said securing slots of said battery housing (as taught in ¶ 95).  (Regarding the recitations of directions in claim 26, because the operation of the system of Hori is not dependent on gravity or otherwise limited by orientation, it is found that the system of Hori can be oriented in a manner equivalent to the claimed invention and features, as described above, all of the structure of this claim.  As such, the system of Hori is found to anticipate the limitations of the claimed invention.)
Hori does not teach the battery being unlocked and pulled out by pressing the first depressing member and pulling the battery as a single action.  Harada teaches in figs. 1 and 3, shown above, the battery pack of his invention having unlocking buttons (50) positioned at right angles to the direction of insertion (indicated by the arrow in fig. 1) so that the buttons may be gripped and depressed in the same action of pulling which withdraws the battery pack from its socket (11d), equivalent to the structure of the instant invention shown for example in fig. 16 of the present disclosure in which the depressing members (4313 and 4323) are depressed perpendicular to the direction of withdrawal.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Hori with the button placement and thus grip-and-pull withdrawal movement of Harada to allow for a secure fastening of the battery pack into the receiver while still allowing easy and one-handed removal of the pack when replacement is required.

Hori teaches limitations from claim 27, the rechargeable battery pack, as recited in claim 26, wherein said battery housing further has a plurality of positioning recesses (the slots formed behind the rails 70a) for assisting positioning of said battery housing in said power compartment (as shown in fig. 30).  (Regarding the recitations of directions in claim 16, because the operation of the system of Hori is not dependent on gravity or otherwise limited by orientation, it is found that the system of Hori can be oriented in a manner equivalent to the claimed invention and features, as described above, all of the structure of this claim.  As such, the system of Hori is found to anticipate the limitations of the claimed invention.)

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hori, Cohrs, and Harada as applied to claims 1 and 2 above, and further in view of US Publication No. 2007/0193297 A1 to Wilson.

Regarding claims 3 and 4, Hori teaches a portable temperature-conditioned enclosure having housing constructed of four walls and a cover.  Hori does not teach this housing including a peripheral rim around first and second sides and a rear of the housing, the rim extending upward and connecting to the cover of the housing and the access opening being formed below the rim to define a cover seat as recited in claim 3, or the lid being detachable to selectively close the container and having a top surface, bottom surface and side surfaces and having an indentation in the top surface as taught in claim 4.  Wilson teaches in figs. 6-8, shown above, a refrigerated container having a detachable lid (130) having top, bottom and side surfaces as shown in figs. 6 and 8 as well as an indentation in the top surface as shown in fig. 6 and ¶ 93 and as taught in claim 4.  The container includes front and back rims (110 and 111, respectively) as well as higher side lid receiving rims (160A and B) which all extend upward and define a cover seat at which the cover is disposed when attached to the container and in a closed position (¶ 103-104) as taught in claim 3.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Hori with the removable lid and associated mounting of Wilson in order to allow the lid to be filled with a heat transfer medium and refrigerated to provide additional, unpowered cooling as taught in ¶ 83 and 104 and to allow for easier cleaning of the container and lid via separation for improved access to difficult to reach positions.  


    PNG
    media_image9.png
    276
    384
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    112
    585
    media_image10.png
    Greyscale


    PNG
    media_image10.png
    112
    585
    media_image10.png
    Greyscale

Claims 5-7, 13, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hori, Cohrs, Harada, and Wilson as applied to claims 1-4 above, and further in view of US Publication No. 2017/0119116 A1 to Bradley.

Regarding claim 5, Hori teaches a portable temperature-conditioned enclosure having housing constructed of four walls and a cover.  Hori does not teach the cover having a “frictional member” with “a greater frictional force than other parts of the cover for retaining external items on said frictional member”.  Bradley teaches an insulated enclosure having a foam top surface (416) and teaches that this foam material “allows for the top surface of the cooler to provide an amount of friction even during wet conditions, which may serve to improve the utility of the cooler as a working surface across a wide range of conditions” (¶ 104).  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Hori with the high-friction foam of Bradley in order to allow the top surface to be used in a wide range of conditions to retain objects thereon as a work surface as taught in Bradley’s ¶ 104.

Regarding claims 6 and 7, Hori does not teach the cover including first and second connecting members extending from opposite side surfaces of the cover for pivotally and detachably connecting to the housing as taught in claim 6, or the second connecting member having a quadrilateral cross-sectional area and the hosing having first and second pivotal slots in the peripheral rims so that the connecting members connect to said pivotal slots and the second slot has a top opening, an enlarged portion and a contracted portion so that the second connecting member moves in the enlarged portion and slides in the contracted portion when aligned properly as taught in claim 7.  Wilson teaches in figs. 7-8, the cover (130) of the container of Wilson’s invention having buttons (802) from opposed sides to connect the lid to the lid receiving rims (160B) of the housing for pivotally and detachably connecting the lid to these rims as taught in claim 6, the buttons (802) being shown in fig. 7 to be cylindrical and thus having a quadrilateral cross-section as taught in claim 7 and the rims including pivotal slots (slide recesses 702) having a broader opening (shown at 702 in fig. 7) and a contracted throat (via rim 706, which is “raised to maintain th button 802 within the receiving area 704) as taught in ¶ 104 and as recited in claim 7.  It will be appreciated that the buttons of the lid of Wilson will not slide within the rim if misaligned so that the button is not properly in-plane with the recess 702 as recited in claim 7.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Hori with the removable lid and associated mounting structure of Wilson in order to allow the lid to be filled with a heat transfer medium and refrigerated to provide additional, unpowered cooling as taught in ¶ 83 and 104 and to allow for easier cleaning of the container and lid via separation for improved access to difficult to reach positions.  

Regarding the limitations of claim 13, refer to the above rejection of claim 12.

Regarding the limitations of claim 15, refer to the above rejection of claim 14.

Hori teaches limitations from claim 17, the portable refrigerator, as recited in claim 15, wherein said battery housing further has a plurality of positioning recesses (the slots formed behind the rails 70a) provided on said bottom battery surface (labeled as the LEFT and RIGHT directions in fig. 6) for assisting positioning of said battery housing in said power compartment (as shown in fig. 30).  (Regarding the recitations of directions in claim 17, because the operation of the system of Hori is not dependent on gravity or otherwise limited by orientation, it is found that the system of Hori can be oriented in a manner equivalent to the claimed invention and features, as described above, all of the structure of this claim.  As such, the system of Hori is found to anticipate the limitations of the claimed invention.)

Hori teaches limitations from claim 18, in figs. 5, 6, and 30, the portable refrigerator, as recited in claim 15, wherein said bottom compartment surface (in the REAR direction as labeled in fig. 30) is divided into a front segment (to the RIGHT as labeled in fig. 30) and a rear segment (to the LEFT as labeled in fig. 30) wherein a vertical height (that is, from a FRONT-to-REAR direction in fig. 30, equivalent to a top-to-bottom direction as recited in the claims) of said front segment is lower than that of said rear segment to form an urging surface as a boundary surface between said front segment and said rear segment (as shown in fig. 5, the cradle has a broad outer section for receiving th wide portion of the battery 70 shown in fig. 6, and a narrow portion receiving the latching elements of the battery 70, with a lip between the two) said main housing may further comprising a plurality of positioning protrusions (rails 71a, formed at the lip between the front and rear sections) formed on said front segment of said bottom compartment surface at positions corresponding to said positioning recesses of said battery housing (as shown in figs. 5 and 6, and taught in ¶ 95).  (Regarding the recitations of directions in claim 18, because the operation of the system of Hori is not dependent on gravity or otherwise limited by orientation, it is found that the system of Hori can be oriented in a manner equivalent to the claimed invention and features, as described above, all of the structure of this claim.  As such, the system of Hori is found to anticipate the limitations of the claimed invention.)

Regarding the limitations claim 19, refer to the above rejection of claim 18.

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hori, Cohrs, Harada, Wilson, and Bradley as applied to claims 1-7, 13, 15, 17, and 19 above, and further in view of US Patent No. 8,939,315 B2 to Pillow et al.

    PNG
    media_image11.png
    419
    567
    media_image11.png
    Greyscale

Regarding claim 20, Hori teaches a portable refrigerated container including a cradle for receiving a battery pack, the housing of the battery pack including a button for actuating a latch biased by a spring to protrude from the housing.  Hori does not teach the portable container of his invention including a plurality of rotatable and detachable wheels.  Pillow teaches in fig. 1, shown above, as well as in the Abstract and in col. 1, lines 11-16 and 62-65 of her disclosure, a portable container embodied as a cooler chest, the container having on its outer housing a plurality of wheels, mounted to be rotatable  for easy movement of the cooler and removable for storage.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Hori with the detachable wheels of Pillow as such oversized yet removable wheels provide “increased ground clearance along a wide footprint which permits easy travel through, [sic.] sand, gravel, mud, tall grass, and rough terrain” (col. 1, lines  14-16) while still allowing for easy storage (col. 1, lines 64-65) while the device is not in use.

Regarding the limitations of claim 21, refer to the above rejection of claim 20.

Regarding the limitations of claim 22, refer to the above rejection of claim 20.

Response to Arguments
Applicant's arguments filed 18 July 2022 have been fully considered but they are not persuasive.

Applicant argues on pp. 10-11 of the reply that the recitations in amended claim 1 of the power compartment being not separable from said main housing and formed as a single and integral unit do not constitute new matter because “there is no disclosure in the specification saying that the power compartment can be separable from the main housing”.
In response, examiner disagrees.  MPEP 2173.05(i) Negative Limitations states that:
Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). In describing alternative features, the applicant need not articulate advantages or disadvantages of each feature in order to later exclude the alternative features. See Inphi Corporation v. Netlist, Inc., 805 F.3d 1350, 1356-57, 116 USPQ2d 2006, 2010-11 (Fed. Cir. 2015). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993). See MPEP § 2163 - § 2163.07(b) for a discussion of the written description requirement of 35 U.S.C. 112(a)  and pre-AIA  35 U.S.C. 112, first paragraph. [Emphasis by examiner]
The absence of a teaching that the power compartment is separable is not a teaching that the compartment is not separable and the specification is in fact silent as to whether the compartment may be separable or not in the practice of the present invention.  For this reason, applicant’s argument is not found to be persuasive and the rejection of the claims as presenting matter which fails to comply with the written description requirement of 35 U.S.C. 112(a) is maintained.

Applicant further argues on pg. 11 that the instant fig. 4 “inherently discloses ‘said power compartment being not separable from said main housing… and said power compartment being formed in said main housing as a single and integral unit’” [bolding by applicant].
In response, examiner disagrees.  Fig. 4 provides an exploded view of the system of the invention, showing the power compartment (12) to be formed as a separate and non-integral part from the main housing (10).  Further, there is nothing in the figure or specification to suggest that the assembly of these two elements renders them “not separable” or that they could not be assembled in a way in which they remain separable (such as by screws or clips) and thus applicant’s argument that the figure “inherently discloses” such an arrangement is not persuasive.

Applicant argues on pg. 11 of the reply that by their amendment, claims 14 and 15 overcome the rejections thereof as presenting new matter with regard to the removal of the battery housing “in one single action” by the deletion of this limitation.
In response, examiner agrees but notes that the same limitations are still present in claim 26.  As such, the rejections of claims 14 and 15 under 35 U.S.C. 112(a) have been withdrawn but that of claim 26 remains pending.
Applicant argues on pp. 12-13 of the reply that Hori and Cohrs do not tech the limitations of the instant claims with regard to the non-detachable/not separable power compartment and its integral formation, arguing that modifying Hori so that the power compartment (case 131) is integral with the main body (11) would make the system of Hori “not functionable” “because doing so would prevent users from replacing rechargeable batteries”.
In response, examiner disagrees.  The system depicted by Cohrs in fig. 4, shown above, clearly shows an arrangement in which the battery (104) is disposed on a side of the container (100) and in an integrally formed with the container, leaving it open for access and replacement.  As such, applicant’s argument that modifying Hori with such an arrangement would make the user incapable of replacing the batteries is not persuasive.

Applicant further arguers on pg. 17 that modifying Hori with the battery compartment placement of Cohrs would be improper as it would “make either one of them fail to function as intended”, arguing that “modifying Hori with the teachings of Cohrs means the upper-level case construction would need to be reconstructed because there is no such construction in Cohrs.”
In response, examiner disagrees.  Applicant has not explained how placing a battery to the side of the compartment rather than under it or forming the battery space integrally with the main storage compartment would make the system of Hori no longer work and the fact that the system of Cohrs functions with such an arrangement makes it clear that such an arrangement would not be nonfunctional as applicant alleges.  Further, applicant appears to allege that relocating the battery compartment of Hori as taught by Cohrs would be improper “because there is no such construction in Cohrs”.  Cohrs shows such as construction in fig. 4 and applicant has not identified or explained how the placement of the compartment of Cohrs, including its integral construction with the compartment is outside the scope of the independent claims or would not render obvious modification of Hori, instead only alleging that “there is no such construction in Cohrs”.  For these reasons, applicant’s argument is not found to be persuasive.

Applicant argues on pp. 13-14 of the reply that the combination of Hori and Harada is improper for teaching the modification of the locking arrangement of Hori as “Harada merely discloses mechanism by which a battery cell can be sealed in a battery pack” and fails to recite every feature of the locking arrangement of claim 1.
In response, examiner disagrees.  Harada is relied upon to teach the specific details of the locking arrangement regarding the indention, and the holes through which the latch and button protrude.  Applicant has not argued or described how this feature is lacking in Harada or how Harada would not motivate one of ordinary skill in the art to modify Hori with this feature, but has instead only argued that features already present in Hori are not also present in Harada.  For this reason, applicant’s argument amounts only to a piecemeal attack against the individual reference rather than an argument against the combination on which the rejection is based and is thus not found to be persuasive.
Applicant further argues on pg. 13 that “Nothing in Hori and Harada provide [sic.] any reason which would make the modification suggested by the examiner obvious.”
It appears that applicant is arguing that either Hori or Harada must include a teaching, suggestion, or motivation for the combination and that the finding of obviousness is improper without such a teaching, suggestion, or motivation.  MPEP 2143 Examples of Basic Requirements of a Prima Facie Case of Obviousness makes it clear that “Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention” is only one possible rationale what may support a conclusion of obviousness and is not a requirement.  In the Final Rejection and in this action, examiner identified the motivation for modifying Hori with the teachings of Harada as “to provide a plurality of mounting points which may be easily grasped and actuated with opposed fingers of a single hand, thus allowing more secure attachment without a loss of usability.”  Applicant has not argued against or rebutted this statement of motivation and thus the argument that there would be no motivation for the combination amounts only to a mere allegation of patentability and is not persuasive.

Applicant argues on pg. 14 of the reply that the limitation added to amended claim 1 by amendment regarding the “outward movement” to remove the battery housing is not taught by Hori as “the battery [of Hori] is removed or attached through an up-down action with respect to the “cradle”.
In response, examiner disagrees.  A movement being vertical does not preclude it being an “outward” movement, particularly when such an upward movement pulls the battery of Hori out of the cradle.  Further and arguendo, even if “outward” were taken to mean “horizontal” as applicant appears to argue, examiner notes that a battery which may be horizontally removed from an installation is taught in fig. 4 of Harada which is already applied to teach the positioning of the battery housing as a modification to Hori.  As such, applicant’s arguments that an “outward movement” is not taught in the prior art is not found to be persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C COMINGS/           Examiner, Art Unit 3763                                                                                                                                                                                             	19 August 2022

/JERRY-DARYL FLETCHER/           Supervisory Patent Examiner, Art Unit 3763